846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell Lee YOUNG, Plaintiff-Appellant,v.Preston BUNCH, Dena Whitley, Defendants-Appellees.
No. 88-7038.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 23, 1988.Decided May 4, 1988.

Darrell Lee Young, appellant pro se.
Before DONALD RUSSELL, ERVIN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny leave to proceed in forma pauperis, dispense with oral argument and dismiss the appeal on the reasoning of the district court.*   Young v. Bunch, C/A No. 87-1204-CRT (E.D.N.C. Jan. 14, 1988).


2
DISMISSED.



*
 To the extent that Young claims the existence of misinformation in his prison file, he must exhaust his administrative remedies.  See Paine v. Baker, 595 F.2d 197 (4th Cir.), cert. denied, 444 U.S. 925 (1979).  To do this, Young first must request in writing that prison officials expunge the information and then give them a reasonable opportunity to respond